Citation Nr: 0917270	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to the Veteran's service-connected 
moderately severe airflow obstruction with asthmatic 
component including asbestosis.

2.  Whether an appeal on the claim of CUE with respect to a 
March 22, 1979, rating decision was timely filed.

3.  Whether the RO's failure to consider service connection 
for a respiratory disorder in a March 22, 1979, rating 
decision constitutes clear and unmistakable error (CUE).

4.  Entitlement to service connection for asbestosis as a 
disability independent from his service-connected moderately 
severe airflow obstruction with asthmatic component.




REPRESENTATION

Appellant represented by:	Dennis L. Comstock, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1973 until March 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Portland, Oregon.

It is noted that the Veteran had requested a hearing before a 
Veteran's Law Judge sitting at the RO in a February 2009 
communication.  However, that request was withdrawn later 
that month.  

It is additionally observed that the Veteran perfected an 
appeal on the issue of entitlement to service connection for 
asbestosis as a disability independent from his service-
connected moderately severe airflow obstruction with 
asthmatic component.  However, in a March 2009 communication 
from his accredited representative, that issue was withdrawn 
from appellate consideration.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to the 
question of whether a current heart disorder is proximately 
due to the Veteran's service-connected respiratory 
disability.

2.  In June 2002, the RO denied a claim of CUE based on the 
failure to consider service connection for respiratory 
disability in a March 22, 1979 rating decision

3.  In November 2002, the Veteran's notice of disagreement 
with the June 2002 rating decision was received; a statement 
of the case was issued on July 30, 2003.

4.  A communication received in September 2003, within 60 
days from the issuance of the statement of the case, which 
can be fairly construed as expressing an intent to perfect 
the appeal on the CUE claim.

5.  The March 22, 1979, rating decision has not been shown to 
contain any undebatable errors of fact or law.

6. In correspondence received in March 2009, prior to the 
promulgation of a decision, the Veteran requested a 
withdrawal of the issue of entitlement to a separate grant of 
service connection for asbestosis as independent from his 
service-connected moderately severe airflow obstruction with 
asthmatic component including asbestosis.


CONCLUSIONS OF LAW

1.  A heart disability is proximately due to the Veteran's 
service-connected moderately severe airflow obstruction with 
asthmatic component including asbestosis.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for the filing of a timely substantive 
appeal with respect to the issue of whether the RO's failure 
to consider service connection for a respiratory disorder in 
a March 22, 1979, rating decision constitutes clear and 
unmistakable error CUE have been met.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2008).

3.  The March 22, 1979, rating decision did not contain CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for asbestosis as independent from his service-connected 
moderately severe airflow obstruction with asthmatic 
component including asbestosis have been met. 38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Service Connection- Heart Disorder

At the outset, the Board notes that a December 2004 statement 
of the case on the Veteran's heart claim characterizes the 
issue as "whether the decision not to service connect heart 
condition claimed secondary to respiratory condition was 
clearly and unmistakenly erroneous."  The Veteran's own 
statements, in some instances, also appear to reflect his 
understanding of his heart claim as involving CUE.  However, 
as will be discussed in greater detail later, CUE is a very 
specific type of claim that can be raised only under certain 
circumstances.  Specifically, a claim of CUE can only attach 
to a prior final decision.  Indeed, the legal purpose of a 
CUE claim is to undo the finality of a prior decision and if 
such claim succeeds, it is as though the early decision never 
happened.  

In the present case, however, there is no prior final 
decision on the issue of service connection for a heart 
disorder.  Indeed, the characterization of "CUE" is in 
reference to the April 2003 rating decision which is the 
subject of the instant appeal.  As that decision has not yet 
become final, it is not yet ripe for a CUE challenge.  
Accordingly, the characterization of the issue in the 
December 2004 statement of the case is found to be inaccurate 
and CUE will not be considered in analyzing the heart claim 
here.  

The Veteran is claiming entitlement to service connection for 
a heart disorder, which he contends is secondary to his 
service-connected moderately severe airflow obstruction with 
asthmatic component including asbestosis.  Although some 
evidence of record appears to indicate his belief that 
steroids taken to treat his service-connected respiratory 
disability resulted in his current heart problems, the 
Veteran adamantly stated in an April 2004 communication that 
it was not his intent to claim a heart disorder secondary to 
steroid use.  Indeed, he stated that his "right ventricular 
hypertrophy is caused by (the) service-connected respiratory 
problems, not the hypothetical use of steroids."  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998). It is also noted that additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition. See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006). The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c). The 
amended 38 C.F.R. § 3.310(b) institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In the present case, the service treatment records show no 
complaints or treatment referable to a heart disorder.  To 
the contrary, objective findings were normal at both the May 
1973 enlistment examination and the February 1977 separation 
examination.  Moreover, the Veteran denied chest pain or 
heart trouble in reports of medical history completed on 
those occasions.  

Following separation from active service, a VA examination in 
November 1978 revealed normal cardiovascular findings.  
Subsequent VA pulmonary examinations in March 1998 and 
October 1999 again showed a normal heart.  However, an 
echocardiogram conducted in October 1999 showed dilation of 
the right atrium and the right ventricle.  The impression was 
right ventricular dilation.  Due to this finding, a June 2000 
VA outpatient record indicated that the Veteran was being 
referred to a cardiologist.  Another June 2000 VA progress 
note contained an assessment of right-sided heart dilation 
due to asthma, and possible pulmonary hypertension.    

A right heart catheterization performed in August 2000 showed 
normal pulmonary artery pressures and pulmonary vascular 
resistance.  Cardiac output, index, and stroke volume were 
also normal, as were right and left filling pressures.  
Nonobstructive coronary artery disease and normal left 
ventricular systolic function were also shown.  

The Veteran also underwent a coronary angiography in October 
2000.  The impressions were identical to those noted in the 
August 2000 catheterization report.   

In December 2000, the Veteran was afforded a VA examination.  
At that time, he endorsed complaints of chest pain.  The 
diagnostic tests performed in August 2000 and October 2000 
were referenced in the report.  Moreover, in a January 2001 
addendum to the examination, the VA examiner stated that, 
based on the results of the angiography, there was no cardiac 
pathology to explain the Veteran's symptoms.  Furthermore, 
upon subsequent VA examination in March 2003, the examiner 
noted that the study which had indicated right ventricular 
dilation did not support a finding of right ventricular 
hypertrophy.  The diagnosis at that time was right 
ventricular dilation suggested on ultrasound, with no other 
studies supporting cardiovascular disease.  The examiner 
added that pulmonary pressures appeared to have been normal.  

Following the March 2003 VA examination there is no 
additional medical evidence referable to the claimed heart 
disorder.  Several narrative statements from the Veteran, 
including one dated in November 2004, express his belief that 
he has a current heart disorder that has resulted from his 
service-connected respiratory disability.  

Again, there is no showing of any heart-related complaints or 
treatment during service or for many years thereafter.  
Moreover, no medical professional has opined that a current 
heart disorder is attributable to the Veteran's active 
service, nor has the Veteran so contended.  For these 
reasons, a grant of service connection on a direct basis is 
not warranted.  Moreover, as manifestations of 
cardiovascular-renal disease were not shown within the first 
post-service year, a grant of service connection on a 
presumptive basis, for chronic disease is not warranted.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board will now address the Veteran's main contention, 
that a current heart disorder is secondary to his service-
connected respiratory disability.  In this regard, it is 
acknowledged that service connection is in effect for 
moderately severe airflow obstruction with asthmatic 
component, including asbestosis.  The remaining question for 
consideration is whether a current heart disorder is 
attributable to such service-connected disability.

The medical evidence, as detailed in pertinent part above, is 
not entirely clear as to the existence of a current heart 
disorder.  Again, a right heart catheterization performed in 
August 2000 showed normal pulmonary artery pressures and 
pulmonary vascular resistance.  Cardiac output, index, and 
stroke volume were also normal, as were right and left 
filling pressures.  Such normal findings were again shown 
following a coronary angiography in October 2000.  
Furthermore, a VA examiner noted in January 2001 that there 
was no cardiac pathology to explain the Veteran's symptoms.  
Another VA examiner in March 2003 concluded that the records 
did not support a finding of right ventricular hypertrophy.  
Nevertheless, 
right ventricular dilation was shown in the October 1999 
echocardiogram, and a June 2000 VA progress note also 
indicated possible pulmonary hypertension.  Additionally, a 
right heart catheterization performed in August 2000 and an 
October 2000 coronary angiography showed nonobstructive 
coronary artery disease.  

Overall, resolving reasonable doubt in the Veteran's favor, 
the weight of the probative evidence supports a finding of a 
current heart disorder.  Moreover, a 
June 2000 VA progress note contained an assessment of right-
sided heart dilation due to asthma, and possible pulmonary 
hypertension.  Thus, the evidence is at least in equipoise as 
to the question of whether a current heart disorder is 
proximately due to or the result of the service-connected 
respiratory disability.  Accordingly, an award of service 
connection is warranted on a secondary basis.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Whether an appeal on the claim of CUE with respect to a 
March 22, 1979, rating decision was timely filed.

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely 
substantive appeal. 38 C.F.R. § 20.200 (2008).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. If a 
statement of the case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed. 38 
C.F.R. § 20.202 (2008).

Additionally, a veteran may request an extension of the 60-
day period for filing a substantive appeal for good cause. 
The request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the substantive appeal. 38 C.F.R. § 20.303 (2008).

In the present case, the issue of whether a March 22, 1979, 
rating decision contained CUE in failing to consider service 
connection for a respiratory disorder was first considered by 
the RO in a June 2002 rating decision.  At that time, the 
claim was denied.  A notice of disagreement was received in 
November 2002, and a statement of the case was issued on July 
30, 2003.  Within 60 days from the issuance of the statement 
of the case, a communication was received from the Veteran.  
This correspondence, received on September 2, 2003, 
referenced the statement of the case.  The Veteran denied 
having submitted a notice of disagreement "in the recent 
past."  However, as noted above, he did submit a notice of 
disagreement in November 2002.  Moreover, in the September 
2003 letter, the Veteran stated: "I will file an (a)ppeal 
with (BVA) in the near future."  Overall, he references the 
statement of the case relating to the CUE claim and further 
indicates an intent to appeal, albeit "in the future."  

The official Form 9, received in April 2004 is clearly 
untimely.  However, resolving all reasonable doubt in the 
Veteran's favor, the September 2003 communication is found to 
meet the requirements of a timely substantive appeal on the 
issue of CUE in a March 1979 rating decision.  Timeliness 
having been established, the appeal has been perfected and 
the Board has jurisdiction to consider the merits of the 
claim.  

III.  CUE

The Veteran contends that the RO's failure to consider 
service connection for a respiratory disorder in a March 22, 
1979, rating decision constitutes CUE.

The March 1979 rating decision being challenged granted 
service connection for a left hand injury and for an 
appendectomy scar.  Noncompensable evaluations were assigned 
for each of those disabilities.  Additionally, the March 1979 
decision denied service connection for a skin disorder, an 
eye disorder, and an infection of the legs.  The Veteran did 
not appeal that determination and it became final.  See  
§ 38 U.S.C.A. § 7105.

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.105, 20.1400 (2008).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991). "It must always be remembered 
that clear and unmistakable error is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

Thus, the question for consideration is whether, at the time 
of the March 1979 rating decision, the correct facts, as they 
were known at the time, were not before the adjudicator.  
Alternatively, CUE could also be established if the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  In the present case, the Veteran is not raising 
either such assertion.  Again, his contention is that the 
March 1979 rating action did not consider a service 
connection claim for a respiratory disability.  However, as 
indicated above, a CUE claim must be predicated on some 
undebatable error existing in the challenged decision.  The 
type of "error" asserted here is not a true CUE claim, 
because the Veteran has not alleged any type of error, of law 
or fact, with respect to any claim adjudicated in the March 
1979 decision.  As no claim of entitlement to service 
connection for a respiratory disorder had been raised in the 
VA Form 21-526 submitted in October 1977, or at any other 
time prior to March 22, 1979, there was no error in not 
adjudicating such issue.  

It appears that what the Veteran is really intending to do is 
obtain an earlier effective date for the eventual award of 
service connection for a respiratory disability.  Such 
earlier effective date can potentially be achieved by several 
means, including but not limited to claims of CUE in earlier 
final decision denying service connection for a respiratory 
disability.  Such earlier effective date claim is not 
currently in appellate status and thus cannot be considered 
in the instant decision.  The Veteran is apprised that if he 
wishes to raise such a claim, he may do so with the RO.  

As no undebatable error of law or fact has been demonstrated 
with respect to the March 22, 1979, rating decision, the 
claim of CUE must fail.  

IV.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2008).

The appellant has withdrawn his appeal on the issue of 
entitlement to service connection for asbestosis as a 
disability independent from his service-connected moderately 
severe airflow obstruction with asthmatic component.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

V.  Then Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As the instant decision grants the Veteran's claim of 
entitlement to service connection, and further grants the 
claim involving timeliness of the substantive appeal in 
relation to a CUE claim, any notice deficiency on these 
issues constitutes harmless error.  Indeed, the Board 
decision is fully favorable as to these issues.  Moreover, 
the claim of entitlement to service connection for asbestosis 
has been withdrawn, rendering moot any VCAA deficiencies on 
this issue.  

The only remaining issue is whether the RO's failure to 
consider service connection for a respiratory disorder in a 
March 22, 1979, rating decision constitutes CUE.  In this 
regard, VCAA consideration is not required where the issue on 
appeal involves a claim for review of a prior final regional 
office decision on the basis of CUE.  See Parker v. Principi, 
15 Vet. App. 407 (2002).



ORDER

Service connection for a heart disorder, on a secondary 
basis, is granted.

An appeal on the claim of CUE with respect to a March 22, 
1979, rating decision was timely filed, and to this extent 
the appeal is granted.

The request for revision of a March 22, 1979, rating decision 
on the basis of CUE is denied.

A claim of entitlement to service connection for asbestosis 
as a disability independent from his service-connected 
moderately severe airflow obstruction with asthmatic 
component is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


